Appeal by defendant Bernarr MacFadden Foundation, Inc., from a judgment of the Supreme Court entered in Broome County upon a jury verdict of $7,500 in favor of the plaintiff. Appellant owned and operated a health resort and employed the defendant, Dr. Herman E. Schorr. Plaintiff registered at the resort and paid for her care and treatment. While she was being examined by Dr. Schorr upon an examination table, the table gave way or tilted in such a manner that plaintiff slid down and her head became wedged between the table and the wall, injuring her neck and chest. When a nurse attempted to extricate her from her predicament, plaintiff injured her knee. The case was submitted to the jury on the theory of res ipsa loquitur. Defendant presented no evidence in explanation of the accident. The examination table consisted of three sections, a head section, a center section and a foot section, and its base was permanently attached to the floor by screws. The head section and the foot section could be raised or lowered or could be locked in a fixed position by a mechanical device. The entire table could be tilted or locked in a fixed position. The table was clearly in the exclusive control of defendant. While plaintiff was lying on her back, with all sections of the table in a level position, it is undisputed that either the head section or the whole table suddenly tilted, causing plaintiff to slide head first and sustain injuries. The inference is inescapable that either the table sections were not properly locked in position or that the mechanical parts of the table were defective. The case was properly submitted to the jury, and the evidence sustains the verdict. The plaintiff sustained serious and painful injuries, with some permanency in the knee injury. The verdict may not be said to be excessive. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.